Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 8th of April 2021.
103 rejection was withdrawn.
Claims 1-20 were canceled.
Claims 21-36 were newly added.
Claims 21-36 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 8th of April 2021 have been fully considered but they are not persuasive.
With regard to the limitations of claims 21-36, Applicant’s arguments were considered but they were not persuasive. Applicant argued “abstract idea is not…a commercial interaction…” However, as stated in the rejection, claims clearly recited a commercial or legal interactions. Secondly, applicant specifically highlighted the limitation: “receiving, by a server computer and via the one or more communication networks, a request for information related to processing the multination prepaid funding transactions from an originating issuer computer, wherein the request for the information is provided by a representative of the originating issuer computer via a request for information user interface, and wherein the request for information user interface includes selections of one or more of a plurality of destination countries and funding information specific to the multinational prepaid funding transactions including average card issuance per country, a disbursement period, and a method of delivery;” However, the added limitation merely further described the extra-solution activity of receiving a request. Also applicant argued “The claims recite a practical application related to push transactions” and also argues “The claims recite the unconventional limitation of However, overall, computer was merely used a tool to perform the abstract idea, and therefore recited abstract idea is not integrated into a practical application or amount to significantly more. 
Claims 21-36 were newly added and therefore the additional 101 arguments for claims 21-36 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claims 21, 26, and 31, the claims recite an abstract idea of parsing… the device file, aggregating…a number of records, splitting…the device file into a plurality of destination devices files, generating…a prepaid funding file, distributing…the plurality of destination device files to the plurality of destination issuer computers, and transferring…a plurality of funds to the plurality of destination issuer computers from the originating issuer computer using the prepaid-funding file. This is an abstract idea of a certain method of organizing human activity, since it recites a commercial or legal interactions, namely transferring of plurality of funds to the plurality of destination issuers from the originating issuer.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. server computer, communication networks, files, device, processor, computer readable medium). Claims also included extra-solution activities such as receiving, presenting via user interface, and transmitting/providing/transferring request/data/funds. 
 to receive/present/transmit data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. server computer, communication networks, files, device, processor, computer readable medium) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as tool to perform an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. server computer, communication networks, files, device, processor, computer readable medium) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 

Dependent claims 22-25, 27-30, and 32-36 are further define the abstract idea and/or further define using extra-solution activities to implement the abstract idea that are present in independent claims 21, 26, and 31 thus correspond to certain methods of organizing human activities as presented above. Claims 22, 27, and 32 merely further defines the destination device files. Claims 23, 28 merely further defines the device file. Claims 24, 29 merely further defines the exchange information. Claims 25, 30 further add the abstract idea of generating an invoice funding file based on received invoices and transferring a plurality of invoice funds to the plurality of destination issuer computers, where receiving and transferring are extra-solution activities.  Claim 33 additionally adds the extra-solution activities of receiving a plurality of invoices and transferring a plurality of invoice funds to the plurality of destination issuers from the originating issuer computer. Claim 34 additionally adds the steps before receiving the device file where it involves extra-solution activities such as receiving/providing and transmitting data. 

	





















Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        06/17/2021